[Cite as George v. Ohio Dept. of Rehab. & Corr., 2012-Ohio-1250.]



                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



WILLIAM GEORGE

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2010-11501

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

MAGISTRATE DECISION

        {¶1} Plaintiff brought this action alleging negligence. The issues of liability and
damages were bifurcated and the case proceeded to trial on the issue of liability.
        {¶2} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at the Southern Ohio Correctional Facility (SOCF) pursuant to R.C. 5120.16.
Plaintiff testified that on June 21, 2010, he was using an electric slicer to cut vegetables
when he severely cut the middle finger on his left hand.            (Defendant’s Exhibit D.)
According to plaintiff, he had been working in the SOCF kitchen for about 75 days
before he was assigned to the “butcher shop.” Plaintiff stated that he worked in the
butcher shop for about 10 days and that he had used the slicer on two or three other
occasions prior to the day when he cut his finger. Plaintiff testified that soon after the
incident he went to the SOCF infirmary and received seven stitches to close the wound.
Plaintiff asserts that he was not properly trained in the use of the slicer.
        {¶3} In order to prevail upon his claim of negligence, plaintiff must prove by a
preponderance of the evidence that defendant owed him a duty, that defendant’s acts or
omissions resulted in a breach of that duty, and that the breach proximately caused his
Case No. 2010-11501                        -2-                MAGISTRATE DECISION

injuries. Armstrong v. Best Buy Co., Inc., 99 Ohio St.3d 79, 2003-Ohio-2573, ¶8, citing
Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio St.3d 75, 77. Defendant owed
plaintiff the common law duty of reasonable care. Justice v. Rose (1957), 102 Ohio
App. 482, 485. Reasonable care is that which would be utilized by an ordinarily prudent
person under similar circumstances. Murphy v. Dept. of Rehab. & Corr., Franklin App.
No. 02AP-132, 2002-Ohio-5170, ¶13.          A duty arises when a risk is reasonably
foreseeable.   Menifee, supra.    Such a duty includes the responsibility to exercise
reasonable care to protect inmates against those unreasonable risks of physical harm
associated with institutional work assignments. Boyle v. Dept. of Rehab. & Corr. (1990),
70 Ohio App.3d 590, 592.
      {¶4} While the court is cognizant of a “special relationship” between an inmate
and his custodian, no higher standard of care is derived from the relationship. Clemets
v. Heston (1985), 20 Ohio App.3d 132. The state is not an insurer of the safety of its
prisoners; however, once it becomes aware of a dangerous condition in the prison, it is
required to take the degree of reasonable care necessary to protect the prisoner from
harm. Id.
      {¶5} Plaintiff acknowledged that he signed several documents indicating that he
underwent safety training, but stated that he merely read them over and that no SOCF
staff actually showed him how to use the slicer. Plaintiff testified that he learned to use
the slicer by observing another inmate operate it. Defendant’s Exhibit D consists of four
photographs of the slicer in question. The slicer has a steel chute at the bottom of
which is a blade and an electric motor. Vegetables are fed by the operator into the
chute and they pass through the blade as it spins. The operator must use a handle with
an attached plunger to safely guide the vegetables toward the blade. Plaintiff testified
that he did not use the handle and that he simply used his hands to push the vegetables
into the chute toward the blade. Plaintiff stated that he was aware that the handle could
Case No. 2010-11501                            -3-            MAGISTRATE DECISION

be used to push vegetables into the chute, but he was never shown how to use the
slicer that way. He stated that he did use the handle when he was cutting celery.
       {¶6} Inmate Cory Cardwell testified that he worked in the SOCF kitchen cutting
vegetables for approximately two years, and often used the slicer. Cardwell stated that
he was told to use the handle and plunger to push vegetables into the chute, and that
he never used his hand to do so.         Cardwell also stated that SOCF Food Service
Coordinator (FSC) Brenda Brown repeatedly told him not to stick his hand in the slicer
because it will “cut your fucking hand off.”
       {¶7} Inmate Brandon Doughty testified that he worked in the SOCF kitchen on
two occasions, first on the serving line, and then slicing vegetables. Doughty stated that
he received general instruction on the use of the slicer, but that he never saw the slicer
in operation until he used it for the first time. Doughty felt that it was common sense not
to use one’s hand to push the vegetables into the chute.     Doughty also stated that he
was told several times by Brown not to put his hand in the slicer.
       {¶8} Brenda Brown has worked as an FSC in the SOCF kitchen for 15 years.
She testified that no inmate touches a piece of equipment in the kitchen before
receiving her personal training. She testified that she showed plaintiff how to use the
slicer and then watched him use it for one entire shift before she was satisfied that
plaintiff was trained in its proper use. According to Brown, she witnessed plaintiff use
his hand to push vegetables into the chute on several occasions and instructed him not
to do so. She stated that she reminded plaintiff and the other inmates “everyday” to use
the handle and plunger mechanism and not their hands. According to Brown, when
plaintiff was injured, he was hurrying, talking to other inmates, and not paying attention
to what he was doing.
       {¶9} Based upon the foregoing, the court finds that plaintiff received adequate
training in the use of the vegetable slicer prior to using it. The court concludes that
plaintiff was using the slicer improperly, carelessly, and contrary to the way in which he
Case No. 2010-11501                         -4-                MAGISTRATE DECISION

was trained. Accordingly, the court finds that plaintiff failed to take steps to ensure his
own safety and that his own negligence is the sole proximate cause of his injury.
          {¶10} Judgment is recommended in favor of defendant.
          {¶11} A party may file written objections to the magistrate’s decision within 14
days of the filing of the decision, whether or not the court has adopted the decision
during that 14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files
objections, any other party may also file objections not later than ten days after the first
objections are filed. A party shall not assign as error on appeal the court’s adoption of
any factual finding or legal conclusion, whether or not specifically designated as a
finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
and specifically objects to that factual finding or legal conclusion within 14 days of the
filing of the decision, as required by Civ.R. 53(D)(3)(b).



                                           _____________________________________
                                           MATTHEW C. RAMBO
                                           Magistrate

cc:


Kristin S. Boggs                              William George, #530-147
Assistant Attorney General                    Mansfield Correctional Institution
150 East Gay Street, 18th Floor               1150 North Main Street
Columbus, Ohio 43215-3130                     Mansfield, Ohio 44901

MCR/dms
Filed January 13, 2012
To S.C. reporter March 23, 2012